Broyles, C. J.
The venue in,this case was not proved by any direct evidence; and the circumstantial evidence, tending to establish that the alleged offense was committed in Chattooga county, Georgia ‘(the county where the indictment charged that the crime was committed), was not sufficient to exclude every other reasonable hypothesis than that the offense was committed in that county; and the defendant in his motion for a new trial specifically alleged that the venue was not proved. It follows that the defendant’s conviction was unauthorized, and that the court’s refusal to grant him a new trial was error.

Judgment reversed.


Luke, J., concurs. Bloodworth, J., absent on account of illness.